
	
		II
		Calendar No. 375
		111th CONGRESS
		2d Session
		S. 2839
		[Report No. 111–186]
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Ms. Klobuchar (for
			 herself, Mr. Graham, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			May 13, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Torture Victims Relief Act of 1998 to
		  authorize appropriations to provide assistance for domestic and foreign
		  programs and centers for the treatment of victims of torture, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Torture Victims Relief Reauthorization
			 Act of 2009.
		2.Authorization of
			 appropriations for domestic treatment centers for victims of
			 tortureSection 5(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				the Department of Health and Human Services for fiscal years 2010 and 2011,
				there are authorized to be appropriated to carry out subsection (a) $25,000,000
				for each of the fiscal years 2010 and
				2011.
				.
		3.Authorization of
			 appropriations for foreign treatment centers for victims of
			 tortureSection 4(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				fiscal years 2010 and 2011 pursuant to chapter 1 of part I of the Foreign
				Assistance Act of 1961, there are authorized to be appropriated to the
				President to carry out section 130 of such Act $12,000,000 for each of the
				fiscal years 2010 and
				2011.
				.
		4.Authorization of
			 appropriations for the United States contribution to the United Nations
			 voluntary fund for victims of tortureOf the amounts authorized to be appropriated
			 for fiscal years 2010 and 2011 pursuant to chapter 3 of part I of the Foreign
			 Assistance Act of 1961, there are authorized to be appropriated to the
			 President for a voluntary contribution to the United Nations Voluntary Fund for
			 Victims of Torture $12,000,000 for each of the fiscal years 2010 and
			 2011.
		
	
		1.Short titleThis Act may be cited as the
			 Torture Victims Relief Reauthorization
			 Act of 2010.
		2.Authorization of
			 appropriations for domestic treatment centers for victims of
			 tortureSection 5(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				the Department of Health and Human Services for fiscal years 2011 and 2012,
				there are authorized to be appropriated to carry out subsection (a) $25,000,000
				for each of the fiscal years 2011 and
				2012.
				.
		3.Authorization of
			 appropriations for foreign treatment centers for victims of
			 tortureSection 4(b)(1) of the
			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read as
			 follows:
			
				(1)Authorization of
				appropriationsOf the amounts authorized to be appropriated for
				fiscal years 2011 and 2012 pursuant to chapter 1 of part I of the Foreign
				Assistance Act of 1961, there are authorized to be appropriated to the
				President to carry out section 130 of such Act $12,000,000 for each of the
				fiscal years 2011 and
				2012.
				.
		
	
		May 13, 2010
		Reported with an amendment
	
